department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa apjp tl-n-6441-00 uilc internal_revenue_service national_office service_center advice memorandum for associate area_counsel - philadelphia small_business self employed cc sb phl attn david a breen from assistant chief_counsel administrative provisions and judicial practice cc pa apjp subject sec_6651 computation this memorandum is in response to your request for significant service_center advice dated date in connection with a question posed by the philadelphia service_center in your request you stated that the philadelphia service_center along with other service centers are using the report generation system rgs program for notices of deficiency on substitute for returns made by the service under the authority of sec_6020 sec_6020 returns the rgs program automatically includes the dollar amount for the addition_to_tax under sec_6651 for all notices of deficiency as you correctly state including the dollar amount of the sec_6651 addition_to_tax on notices of deficiency for sec_6020 returns is not in accordance with chief_counsel notice n when the addition has not accrued to the maximum amount ie of the unpaid tax thus the rgs program is in conflict with this chief_counsel notice when including the sec_6651 addition_to_tax for b returns on notices of deficiency issues the rgs program that the service uses to prepare a statutory_notice_of_deficiency is not capable of computing the sec_6651 addition_to_tax at a rate of per month unless an amount is included in the notice_of_deficiency for the sec_6651 addition_to_tax therefore in order to comply with chief_counsel notice n the service must manually compute both additions to tax for a majority of sec_6020 returns the service considers manual computations to be burdensome and is asking for permission to issue a notice_of_deficiency in one of the following three ways overstate the sec_6651 addition_to_tax by calculating the addition at a rate of per month rather than at the correct rate of per month and include the statement for the addition_to_tax under sec_6651 as specified in the chief_counsel notice without including an amount for the addition compute the sec_6651 addition_to_tax as of a specified date presumably other than the correct starting date for the addition so that the sec_6651 addition will be correctly computed at a rate of per month or include the correct accrued amount of the addition_to_tax under sec_6651 as of the date of the notice at a rate of per month with a statement that the final amount cannot be computed because it will continue to accrue up to a maximum of of the amount of tax owed at a rate of per month conclusions in accordance with sec_6751 each notice of penalty must include a correct computation of the penalty thus we have made the following conclusions the first option cannot be used because it overstates the addition_to_tax under sec_6651 the second option cannot be used because it does not properly calculate the addition_to_tax under sec_6651 from the required starting date the third option is feasible because it accurately calculates the additions to tax under both sec_6651 and sec_6651 discussion sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless it is shown that such failure is do to reasonable_cause the amount of the addition_to_tax i sec_5 percent of the amount required to be shown if the failure is for not more than one month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate sec_6651 imposes an addition_to_tax for failure to pay the amount shown as tax on the return on or before the date prescribed for payment of such tax determined with regard to any extension of time for payment unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition_to_tax is percent of the amount of unpaid tax if the failure is for not more than one month with an additional percent for each additional month or fraction thereof during which the failure continues not exceeding percent in the aggregate sec_6651 provides that the amount of the addition under sec_6651 will be reduced by the amount of the addition under sec_6651 for any month or fraction thereof to which an addition_to_tax applies under both sec_6651 and sec_6651 thus when both sec_6651 and sec_6651 apply in the same month the addition under sec_6651 i sec_4 percent percent sec_6651 amount minus percent sec_6651 amount sec_6651 provides that for purposes of sec_6651 a return prepared by the service under sec_6020 is treated as a return filed by the taxpayer sec_6020 of the code provides that the service may execute a return for a taxpayer who fails to make any return required by any internal revenue law or regulation at the time prescribed or who makes willfully or otherwise a false_or_fraudulent_return sec_6751 provides that the service must include with each notice of a penalty the following information the name of the penalty the section of the code under which the penalty is imposed and a computation of the penalty chief_counsel previously determined based on the new sec_6651 provision that the tax_court has jurisdiction over the addition_to_tax under sec_6651 on a sec_6020 return and that the notice_of_deficiency for a sec_6020 return must not include the amount of the addition_to_tax under sec_6651 see chief_counsel notice n date service_center advice sca date instead chief_counsel stated that the notice_of_deficiency must include the following statement the amount cannot be determined at this time and that an addition_to_tax of percent will be imposed for each additional month or fraction thereof of nonpayment up to percent see id we have reconsidered our prior advice and have determined that the notice_of_deficiency may include a dollar amount for the addition_to_tax under sec_6651 however the following additional language must be referenced with an asterisk next to the dollar amount of the addition_to_tax under sec_6651 in the notice_of_deficiency this amount only reflects the addition_to_tax under sec_6651 through the date of this notice the addition_to_tax will continue to accrue from the due_date of the return at a rate of percent for each month or fraction thereof of nonpayment not exceeding percent if you have any questions or concerns regarding this response please contact brad taylor at by curtis g wilson arlene a blume acting senior technician advisor branch
